Citation Nr: 1545117	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

Whether the retroactive removal of M.A. as the Veteran's spouse on February 1, 2002, and the addition of T.G.J. as a dependent spouse on April 1, was proper and resulted in a valid debt of $6,456. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  

The issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $6,456 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  When the Veteran initially applied for VA compensation benefits in  1993, he reported that he was married to M.A.

2.  In a  February 2003 rating decision, the combined disability rating for the Verna's service-connected disabilities was increased to 20 percent from April 2011, and to 40 percent from January 2002.  

3.  The Veteran was notified of the February 2003 decision and was provided a VA Form 21-8764; he was informed him to notify VA of any changes in his dependency status.  

4.  In March 2011, the RO requested additional information about the Veteran's dependents.  

5.  In March 2011, the Veteran completed the VA Form 21-0538, and listed that he was married to T.G.J., and that they had married in July 2000; the Veteran submitted a copy of his divorce papers from M.A. showing that they had divorced in October 1998; thereafter, the Veteran submitted a copy of his marriage certificate to T.G.J.

6.  In a June 2013 determination, the RO retroactively removed M.A. as a dependent spouse effective February 1, 2002, and added T.G.J. to the Veteran's award as a dependent spouse April 1, 2011.  


CONCLUSION OF LAW

An overpayment regarding additional compensation for a dependent spouse, in the calculated amount of $6,456, was properly created.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.204, 3.205, 3.206, 3.401, 3.500, 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

A claimant who is receiving compensation is required to report to the VA any material change or expected change in income or other circumstance that affects the payment of benefits.  38 C.F.R. § 3.660.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 C.F.R. § 1.962. An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation and dependency.  See 38 C.F.R. § 1.956(a).

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits. Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

VA law provides for additional monthly compensation for dependents when a veteran is entitled to disability compensation evaluated as thirty percent or greater.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The Veteran's initial claim for VA compensation was received in April 1993.  At that time, the Veteran reported that he was married to M.A.

In a July 1993 rating decision, service connection for bilateral knee disability, nephrolithiasis, and gout was established.  A combined 10 percent rating was assigned.  Thus, the combined rating remained less than 30 percent, as it was 10 percent. 

In a February 2003 rating decision, the combined disability rating was increased to 20 percent from April 2011, and to 40 percent from January 2002 (the first payment being made February 1, 2002 for that rate).  The Veteran was notified of that decision and was provided a VA Form 21-8764.  In pertinent part, that form informed the Veteran of the following:

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person. 

The Veteran was notified that his spouse and children had been added to his award.  He was told the following:

You must tell us immediately if there is any change in the number or status of your dependents.  A failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid. 

From an internal VA document, VA Form 21-8947, it was noted that the Veteran's spouse was M.A., as that was the last updated marital information provided from the Veteran.  

In a March 2006 letter, the Veteran was again provided a VA Form 21-8764.

In March 2011, the RO requested that the Veteran complete an informational questionnaire about his dependents.  In March 2011, he completed the VA Form 21-0538, and listed that he was married to T.G.J., and that they had married in July 2000.  The Veteran submitted a copy of his divorce papers from M.A. showing that they had divorced in October 1998.

In April 2011, the RO contacted the Veteran to verify the date of divorce because the spouse (M.A.) on his award was not the spouse (T.G.J.) that he listed on the VA Form 21-0538, Status of Dependents Questionnaire.  The Veteran stated he was divorced November 1998.  

The RO then asked for additional information.  Thereafter, a VA Form 21-686c was received from the Veteran in which he reiterated his marital information.  The Veteran also submitted a copy of his marriage certificate to T.G.J. showing they married in July 2000.

In a June 2013 determination, the RO retroactive removed M.A. as a dependent spouse effective February 1, 2002, the first date of payment for the spouse.  Then, T.G.J. was added to the Veteran's award as a dependent spouse April 1, 2011.  T.G.J was added the first day of the month following notification from the Veteran that he and T.G.J. were married

In an August 2013 letter, the Veteran indicated that he notified VA when he married his current wife, T.G.J. in 2000, and again when he applied for benefits in 2003.  He maintained that he had been married since 2000 to the same person.  He reiterated that VA was notified in 2000 when he applied for a VA home loan and again in 2003 when he applied for an increase in his compensation benefits.  He asserts that VA failed to remove his former wife from his award.  The Veteran asserted his contentions during his Board hearing as well.  

Loan documents reflect that when a loan was processed in 2006, T.G.J was listed as the Veteran's wife, but not prior to that time.  

With regard to the removal of M.A. from the Veteran's award, a spouse is removed upon divorce as the Veteran is no longer entitled to benefits on the behalf of a dependent spouse.  The Veteran and M.A. divorced in 1998.  The RO has subsequently removed M.A effective February 1, 2002, which is the first date that the Veteran was paid for M.A. as his dependent spouse.  Since M.A. and the Veteran were not married as of that date, clearly he was not entitled to dependency benefits for her so that action was proper.  

In March 2011, the RO requested that the Veteran complete a dependency form and he did so, listing T.G.J as his spouse, and providing a copy of their marriage certificate.  In response, this dependent spouse was added to his award payable from April 1, 2011, the day following the month when the claim was made since compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award.  38 C.F.R. § 3.31.  Additional compensation for a new dependent will be effective the latest of the: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b). The "date of claim" means the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1). 

Except as provided in paragraph (a)(2) of 38 C.F.R. § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  A claimant must also provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204 (a)(1).  VA shall require the types of evidence indicated in 38 C.F.R. §§ 3.205 through 3.211 in certain circumstances, including when the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).  Proof of marriage and divorce are addressed in 38 C.F.R. §§ 3.205 and 3.206.

The Veteran's dependent spouse was properly added from the date of his claim as the latest date under 38 C.F.R. § 3.401(b).  The Veteran asserts that he had told VA of his marriage to T.G.J. previously when he obtained home loans.  However, his first home loan preceded their marriage.  The second home loan, made in 2006, includes T.G.J. signature, but the requirements of proof of marriage, as indicated above, were not met.  Thus, the proper effective date for adding T.G.J. as the spouse was April 1, 2011.  There is simply no record of any time prior to March 2011 (as payable from April 1, 2011) that VA was notified that the Veteran and T.G.J were married as supported by the required proof of marriage.  Accordingly, the retroactive removal of M.A. on February 1, 2002, and the additional of T.G.J. on April 1, 2011 was proper and resulted in the valid creation of the debt in the amount of $6,456, at issue.  

The Veteran has advanced contentions which basically assert that he was married to a spouse the entire time he was paid for a dependent spouse, but VA did not have the correct name of his spouse, having initially listed his former spouse, M.A.  This contention addresses the matter of entitlement to a waiver of the recovery of the debt based on the fact that compensation benefits for a spouse is a program that is intended to assist veterans with serious disabilities in providing the basic necessities for a spouse.  The Veteran contends that he was essentially married the whole time.  Although the Veteran failed to notify the VA of his second marriage promptly, the Veteran would have received additional compensation for his second wife if he had reported his divorce and second marriage immediately. Therefore, recovery of the overpayment would defeat the purpose of the benefit.  Also, he basically asserts that he was not unjustly enriched in receiving additional compensation benefits on basis of a spouse because he was married to T.G.J. the whole time.  However, these contentions must be considered in conjunction with the request for waiver which has been referred to the AOJ in the introductory portion of this decision.


ORDER

The debt in the amount of $6,456 was properly created.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


